PER CURIAM.
The Circuit Judge sought to preserve the status quo by granting temporary injunction and by protecting defendants from loss or *1021damage by requiring a large bond from complainants. It is usually desirable that a status quo be preserved, until the rights of all parties may be determined upon a fuller and more satisfactory presentation of the facts than can possibly be obtained from ex parte afiidavits; and the method adopted here, viz., injunction and bond to respond for damages is not infrequently used to accomplish that purpose. Such a disposition of the ease is within the discretion of the trial judge, and in this case it does not seem that such discretion was abused. The questions presented are important, not only to the parties, but to the public as well. It would seem wiser that there should be no judicial discussion of them until all the facts are fully presented. For these reasons, without expressing any opinion as to the propositions of law discussed in Judge Ooxe’s opinion, his order is affirmed, without costs. It. is proper for us to add, however, that we take this action with the expectation that the complainants will use every endeavor to bring on speedily the case for final hearing and that any delay on their part would be good ground for the dissolution of the injunction.